Citation Nr: 0908602	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-14 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for presbyopia, 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a bladder 
condition, secondary to service-connected diabetes mellitus.  

3.  Entitlement to a compensable initial evaluation for 
erectile dysfunction.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1992.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which reopened the claim for 
service connection for presbyopia, secondary to diabetes 
mellitus, and denied the claim on its merits.  It is also on 
appeal from a February 2005 rating decision that denied 
service connection for bladder outlet obstruction (claimed as 
urinary frequency/bladder control problems due to prostate or 
kidney condition); granted service connection for erectile 
dysfunction, evaluated as noncompensable; and granted 
entitlement to special monthly compensation (SMC) based on 
the loss of use of a creative organ.  

The Board notes that irrespective of the RO's April 2003 
determination reopening the appellant's claim for service 
connection for an presbyopia, secondary to diabetes mellitus, 
the Board will adjudicate the initial issue of new and 
material evidence in the first instance, because this initial 
issue determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 
Vet. App. 1 (1995).  As the RO adjudicated de novo the 
reopened claim in a June 2005 statement of the case and a 
February 2006 supplemental statement of the case, the 
appellant is not prejudiced by the Board's own de novo 
adjudication at this time.


FINDINGS OF FACT

1.  An October 2001 rating decision denied service connection 
for presbyopia, secondary to diabetes mellitus.  

2.  Evidence added to the record since the October 2001 
rating decision denying service connection for presbyopia, 
secondary to diabetes mellitus, is neither cumulative nor 
redundant of evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  The competent medical evidence shows that the Veteran has 
been diagnosed with presbyopia, a refractive error; however, 
it does not show in-service aggravation of the presbyopia due 
to super-imposed disease or injury.

4.  The competent medical evidence does not show that the 
veteran's bladder condition is related to a service-connected 
disability.

5..  The competent medical evidence does not show that the 
Veteran has a penile deformity.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying service 
connection for presbyopia, secondary to diabetes mellitus, is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the October 2001 rating decision 
is new and material, and the claim for service connection for 
presbyopia, secondary to diabetes mellitus, is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2008).

3.  Service connection for presbyopia, secondary to service-
connected diabetes mellitus, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303(c), 3.304, 3.310(a), 4.9 
(2008).

4.  Service connection for a bladder condition, secondary to 
service-connected diabetes mellitus, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2008).

5.  The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic Code 7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

With respect to the Veteran's claim for a compensable initial 
evaluation for erectile dysfunction, the claim arises from 
his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

With respect to the Veteran's secondary service connection 
claims, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in December 2002 and December 
2004 that fully addressed all necessary notice elements and 
were sent prior to the respective initial AOJ decisions in 
this matter.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
as the issue of entitlement to service connection for 
presbyopia, secondary to diabetes mellitus, is reopened, any 
defect with regard to VA's duty to notify and assist the 
veteran in the development of this claim would result in 
harmless error.  Further, the December 2002 VCAA letter 
addressed entitlement to the underlying benefit, to include 
the type of evidence necessary to establish entitlement to 
service connection.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in May 2006.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted private treatment records and 
was provided an opportunity to set forth his contentions 
during a February 2009 hearing before the undersigned 
Veterans Law Judge.  The appellant has been afforded VA 
medical examinations.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

An October 2001 rating decision denied service connection for 
an eye condition, secondary to diabetes mellitus.  The rating 
decision found that the evidence failed to show that the 
Veteran had an eye condition.  The decision is final.  
38 U.S.C.A. § 7105 (West 2002).  Evidence of record at that 
time included VA treatment records and a September 2001 VA 
examination report.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

In connection with his current application to reopen his 
claim, the Veteran submitted October 2002 and April 2004 
statements signed by a VA nurse practitioner and physician 
relating that the Veteran had visual complications directly 
due to diabetes mellitus.  

The Board finds that these statements constitute new and 
material evidence.  They are new documents that were not 
previously submitted to VA.  They are material because they 
show that the Veteran has an eye condition, due to his 
service-connected diabetes mellitus, an unestablished fact 
necessary to substantiate the claim.  They are not cumulative 
or redundant of the evidence of record at the time of the 
October 2001 rating decision and raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  See Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. 
Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. 
Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new 
and material" evidence does not mean that the case will be 
allowed, just that the case will be reopened and new evidence 
considered in the context of all other evidence for a new 
determination of the issue.  

In light of the favorable outcome below, the Board finds that 
adjudicating this claim on a de novo basis at this time would 
not prejudice the veteran.  

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2008).

The Veteran contends that his service-connected diabetes 
mellitus results in vision problems and a bladder problem, 
the latter consisting of a frequent need to urinate.

Where neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the 
Board need not sua sponte consider and discuss that theory.  
In this case, the Veteran's original claims, Notices of 
Disagreement and hearing testimony make it clear that he 
contends that his presbyopia and bladder conditions are due 
to his service-connected diabetes mellitus.  He has not 
contended, and the evidence does not suggest, that the 
claimed conditions had their onset during or as a result of 
service, or that it may be so presumed.  Therefore, the Board 
will not discuss direct service connection.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).

Turning to the Veteran's claim for visual problems, he 
submitted October 2002 and April 2004 statements signed by a 
VA nurse practitioner and physician relating that he had 
visual complications directly due to diabetes mellitus.  The 
statements do not identify the complications.  

The report of a March 2003 VA eye examination provides a 
pertinent diagnosis of history of diabetes mellitus with no 
retinopathy, both eyes, and presbyopia.  The report of a June 
2004 private eye examination provides that the Veteran had 
non-insulin dependent diabetes mellitus without diabetic 
retinopathy.  

Similarly, the diagnosis section of a May 2006 VA eye 
examination report provides that there were no signs of 
diabetic retinopathy noted on examination.  The report 
provides a diagnosis of cataracts and presbyopia.  The 
examiner expressed the opinion that it was as likely as not 
that the Veteran's cataracts were due to diabetes mellitus.  
The presbyopia, or refractive error as the VA examiner also 
described it, was not related to the Veteran's diabetes 
mellitus.  

At this juncture, the Board observes that on the basis of the 
above evidence, in October 2007 the RO rendered a rating 
decision awarding the veteran service connection for 
cataracts, secondary to the Veteran's service-connected 
diabetes mellitus.  

In regard to the issue of entitlement to service connection 
for presbyopia, the Board finds that service connection 
therefor, secondary to diabetes mellitus, is not warranted.  
Congenital or developmental defects, and refractive error of 
the eye, are not considered to be diseases or injuries within 
the meaning of VA laws governing the award of service 
connection for diseases and injuries related to service.  
38 C.F.R. §§ 3.303(c), 4.9(2008).  Service connection may be 
granted for disability due to in-service aggravation of such 
a condition due to superimposed disease or injury.  
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  In this case, 
the Veteran's post-service medical records provide no 
evidence that his service-connected diabetes mellitus has 
aggravated his presbyopia.  Indeed, the medical evidence 
specifically finds that there was no diabetic retinopathy.

The Board is aware of the Veteran's own contentions.  A 
layperson, without the appropriate medical training and 
expertise, is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of the current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu, 2 Vet. App. at 492.  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, in the current claim 
the Veteran's own personal opinion that his presbyopia is the 
result of his service-connected diabetes mellitus is not a 
sufficient basis for awarding service connection.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for presbyopia, secondary 
to diabetes mellitus.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Turning to the Veteran's claim for bladder problems, and 
based on a careful review of the entire medical record, the 
Board finds that the preponderance of the evidence is against 
service connection.

VA outpatient treatment records are negative for evidence, 
findings, diagnoses or opinions linking the veteran's bladder 
problems to his service-connected diabetes mellitus.  

October 2002 and April 2004 statements signed by a VA nurse 
practitioner and physician relate that the Veteran had 
urinary frequency directly due to diabetes mellitus.  The 
statements do not provide any explanation for the opinion.  

The report of a June 2005 VA genitourinary examination 
provides that the examiner reviewed the pertinent medical 
records in the claims file, and sets forth the pertinent 
medical history.  The Veteran complained of frequency of 
urination and nocturia, hesitancy, post-void dribbling and a 
sensation of incomplete voiding.  The report provides the 
results of physical examination in detail.  The pertinent 
impression was bladder outlet obstruction syndrome.  The 
examiner commented that the Veteran's urinary symptoms 
suggested bladder outlet obstruction, probably secondary to 
[non-service-connected] benign prostatic hypertrophy and not 
due to diabetes mellitus.  The examiner noted that 
hyperglycemia from uncontrolled diabetes mellitus did cause 
polyuria and could contribute to the frequency of urination 
that the Veteran reported.  However, the results of the 
Veteran's A1c test, as set forth in the report, showed good 
control of diabetes mellitus currently.  

The Board finds that the June 2005 VA examination opinion is 
the most probative medical evidence of record and outweighs 
the October 2002 and April 2004 statements.  The June 2005 
opinion is based on a review of the veteran's entire medical 
record, including the October 2002 and April 2004 statements.  
The June 2005 opinion is supported by an explanation that 
refers not only to general medical principles but also the 
specific results of the Veteran's A1c test.  This fact is 
particularly important, in the Board's judgment, as the 
reference makes for a more convincing rationale.  

The Board is aware of the Veteran's own contentions.  A 
layperson, without the appropriate medical training and 
expertise, is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of the current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu, 2 Vet. App. at 492.  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, in the current claim 
the Veteran's own personal opinion that his bladder problems 
are the result of his service-connected diabetes mellitus is 
not a sufficient basis for awarding service connection.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a bladder problem, 
secondary to diabetes mellitus.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Compensable Initial Evaluation 

The Veteran essentially contends that he warrants a 
compensable evaluation for his erectile dysfunction.  During 
his hearing, he noted that in the past he underwent surgery 
of the penis he described as a re-circumcision.  He asserted 
that his current erectile dysfunction alone warrants a 
compensable evaluation. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's erectile dysfunction associated with diabetes 
mellitus is rated analogously to deformity of the penis with 
loss of erectile power.  A 20 percent evaluation is the only 
rating assignable for this disability.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  

In every instance where the Rating Schedule does not provide 
a compensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2008).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable initial evaluation for erectile dysfunction.  

VA treatment records reflect that the Veteran receives VA 
treatment for erectile dysfunction.  However, there is no 
evidence that the Veteran currently has a deformity of the 
penis, which is also necessary for a 20 percent evaluation 
under  Diagnostic Code 7522.  The reports of VA genitourinary 
examinations conducted in June 2005 and June 2008 provide 
that on physical examination the veteran had no penile 
deformity.  The June 2008 report provides that the Veteran 
had undergone a revision of circumcision about ten years 
earlier as he had developed an infection.  Sine then had 
experienced no further problems.  VA treatment reports are 
also negative for penile deformity. 

The Board is aware of the Veteran's own assertions as to the 
severity of his erectile dysfunction.  However, these 
contentions do not support his claim.  As a general matter, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
Veteran himself, as a layperson, is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether a service-connected disability satisfies 
diagnostic criteria.  See Bostain, supra, citing Espiritu, 
supra.  See also Routen, supra.  

Despite the Veteran's testimony as to the observable symptoms 
of his erectile dysfunction, the medical record before the 
Board shows that the manifestations do not include a penile 
deformity and thus do not satisfy the diagnostic criteria for 
a compensable evaluation.  Diagnostic Code 7522.  As a 
result, his assertions do not constitute evidence that this 
disability warrants a compensable initial evaluation.  

In denying the Veteran a compensable evaluation for erectile 
dysfunction, the Board points out that the February 2005 
rating decision awarded him SMC for loss of use of a creative 
organ.  Thus, the Veteran does receive compensation for this 
condition.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to a compensable evaluation for erectile 
dysfunction.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

New and material evidence having been received, the claim for 
service connection for presbyopia, secondary to service-
connected diabetes mellitus, is reopened.

Service connection for presbyopia, secondary to service-
connected diabetes mellitus, is denied.

Service connection for a bladder condition, secondary to 
service-connected diabetes mellitus, is denied.

A compensable initial evaluation for erectile dysfunction is 
denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


